18-13098-mg         Doc 103       Filed 05/10/19 Entered 05/10/19 09:50:11              Main Document
                                                Pg 1 of 19




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------x
 In re:                                                                     FOR PUBLICATION

 LEE ALEXANDER BRESSLER                                                     Chapter 7

                                                                            Case No. 18-13098 (MG)
                                                       Debtors.
 -----------------------------------------------------------------------x

             MEMORANDUM OPINION AND ORDER DENYING MOTION TO EXTEND
                         TIME TO OBJECT TO DISCHARGE

 A P P E A R A N C E S:

 ROSEN & ASSOCIATES PC
 Attorneys for Debtor
 747 Third Ave
 New York, New York 10017-2803
 By:    Sanford P. Rosen, Esq.

 KLESTADT WINTERS JURELLER
 SOUTHARD & STEVENS LLP
 Attorneys for Carbon Investment Partners LLC
 and Carbon Master Fund LP
 200 West 41st St, 17th Floor
 New York, New York 10036-7203
 By:    Tracy L. Klestadt, Esq.

 MARTIN GLENN
 UNITED STATES BANKRUPTCY JUDGE

         Carbon Investment Partners LLC and Carbon Master Fund LP (together, “Carbon”) move

 to extend the deadlines to object to the debtor Lee Alexander Bressler’s (“Bressler”) discharge of

 Bressler’s alleged debt to Carbon under section 523(c) of the Bankruptcy Code, and, more

 broadly, to Bressler’s discharge of any prepetition debt under section 727 of the Code.

 (“Motion,” ECF Doc. # 54.) Bressler’s counsel opposes the Motion, arguing that Carbon’s time

 to object to discharge, or to seek an extension of time to do so, already expired. The Motion
18-13098-mg       Doc 103     Filed 05/10/19 Entered 05/10/19 09:50:11             Main Document
                                            Pg 2 of 19


 charges that Bressler’s counsel orally agreed before the deadline expired to extend Carbon’s time

 to object to a discharge, but Bressler’s counsel never signed and returned a stipulation extending

 Carbon’s time. Bressler’s counsel unapologetically admits that he agreed but says that Carbon’s

 counsel failed to follow-up and get a stipulation signed before the time expired. Therefore,

 Bressler’s counsel argues that the Court cannot grant the requested relief.

        It is important to note that the Chapter 7 Trustee’s time to object to Bressler’s discharge

 under section 727(c) was extended by Stipulation and Order entered on March 6, 2019 (ECF Doc.

 # 78) to and including May 15, 2019, and therefore has not expired. The Chapter 7 Trustee has

 continued investigating whether to seek to deny Bressler’s discharge, and indeed Carbon’s

 counsel is cooperating with the Chapter 7 Trustee and his counsel in that investigation.

        The Court needs to address the following issues:

        (1) Under the Bankruptcy Code and Bankruptcy Rules, has Carbon’s time to object to

            Bressler’s discharge, or to obtain an extension of time to do so, expired?

        (2) Assuming the time has expired, does the Court have the authority to extend Carbon’s

            time to object to Bressler’s discharge on any equitable grounds?

        (3) Assuming that Carbon’s time to object to discharge has expired, under what

            circumstances, if any, may Carbon still object to Bressler’s discharge?

        The answer to the first question is clearly stated in the Code—the deadline to object to a

 discharge is 60 days after the first date set for the meeting of creditors under section 341, and any

 extension of the deadline to object to discharge must be sought from the Court before that

 deadline, or any already extended deadline, expires.

        The answer to the second question is that because any extension of the deadline to object

 to discharge must be sought from the Court before the deadline expires, a verbal agreement



                                                   2
18-13098-mg       Doc 103      Filed 05/10/19 Entered 05/10/19 09:50:11              Main Document
                                             Pg 3 of 19


 between counsel without a timely application to the Court before the deadline expires, cannot

 provide a basis to extend the deadline.

         The answer to the third question can be found in Bankruptcy Rule 4004(b)(2), which

 permits a motion to extend the time to object to discharge after the time for objection has expired

 if “(A) the objection is based on facts that . . . would provide a basis for revocation [of a

 discharge] under § 727(d) of the Code, and (B) the movant did not have knowledge of those facts

 in time to permit an objection.” FED. R. BANKR. P. 4004(b)(2). Carbon’s Motion is not based on

 that rule and whether Carbon will be able to satisfy the high threshold set in the rule is unknown

 at this time.

         For the reasons explained below, Carbon’s Motion is DENIED WITHOUT

 PREJUDICE.

                                           I. BACKGROUND

         Bressler filed his Chapter 7 petition on October 12, 2018. (“Petition,” ECF Doc. # 1.)

 Before Bressler’s bankruptcy filing, Carbon filed a civil suit against Bressler in the District Court

 of Oklahoma County, Oklahoma, in an action styled, Carbon Investment Partners, LLC, et al. v.

 Lee A. Bressler, Case No. CJ-2018-1211. (ECF Doc. # 14-3.) The civil suit alleges that Bressler

 committed fraud and breached his fiduciary duty by making unauthorized trades while working as

 Carbon’s Chief Investment Officer and portfolio manager. (Id. ¶¶ 6, 99-111) The trades

 allegedly resulted in the complete loss of an investment fund and “massive” losses to investors.

 (Id. ¶ 4.)

         A. The Arbitration Proceeding

         On March 30, 2018, Carbon filed an arbitration proceeding against Bressler asserting the

 same claims as those in the district court action. (ECF Doc # 14-4.) On December 7, 2018, this

 Court entered an order modifying the automatic stay “to permit the AAA Arbitration to proceed
                                                    3
18-13098-mg       Doc 103      Filed 05/10/19 Entered 05/10/19 09:50:11           Main Document
                                             Pg 4 of 19


 until such time as a written award is rendered which decides its outcome[.]” (ECF Doc. # 38, at

 1.) The hearing on the merits in the arbitration was conducted March 18 through March 22, 2019.

 (ECF Doc. # 102-1, at 1.) The arbitrator issued a final award on April 30, 2019. (Id. at 24.) The

 final award sustains Carbon’s claims, finding by clear and convincing evidence that Bressler

 breached his fiduciary duties to Carbon and committed actionable fraud in his dealings with

 Carbon. (Id. at 5.) Those findings are supported by evidence that Bressler opened secret accounts

 to conceal unauthorized trades, secured by Carbon’s funds, and that the unauthorized trades

 exceeded Carbon’s total assets under management by up to 3,000%. (Id. at 12-16.) When the

 trades proved unsuccessful, not only did they wipe out the fund, but resulted in a multi-million-

 dollar deficiency. (Id. at 16.)

         The arbitrator’s award describes Bressler’s conduct as “willful [and] without remorse[.]”

 (Id. at 6.) The arbitrator awarded Carbon approximately $16.8 million, including approximately

 $12.7 million in compensatory damages and $2.5 million in punitive damages. (Id. at 5.) The

 arbitration award has not yet been confirmed by any court.

         B. The 341 Meeting

         Carbon filed the Motion to extend its time to object to Bressler’s discharge on February

 4, 2019, prior to the decision in the arbitration proceeding. (ECF Doc. # 54.) Carbon seeks to

 extend the time to object until May 15, 2019 (the current deadline for the Chapter 7 Trustee to

 object to a discharge) to file (a) an objection to the dischargeability of Carbon’s debt owed by

 Bressler under section 523(c) and Bankruptcy Rule 4007 and (b) an objection to Bressler’s

 discharge under section 727 and Bankruptcy Rule 4004,.

         The date of Bressler’s section 341 meeting (the “341 Meeting”) determines Carbon’s

 deadline to object to a discharge, or to obtain an extension of time to do so. The Clerk of the

 Court initially scheduled the 341 Meeting for November 16, 2018. A Notice of the 341 Meeting
                                                  4
18-13098-mg      Doc 103      Filed 05/10/19 Entered 05/10/19 09:50:11            Main Document
                                            Pg 5 of 19


 reflects this date. (“Notice,” ECF Doc. # 4 ¶ 7.) The Notice also set the deadline to object to

 discharge as January 15, 2019. (Id. ¶ 9.) The Notice was mailed to Carbon via first class mail at

 316 N.W. 61st St., Oklahoma City, OK 73118-7418 on October 17, 2018. (ECF Doc. # 6, at 3.)

 Carbon does not deny receiving this Notice.

        On November 14, 2018, the 341 Meeting was adjourned to December 7, 2018. (ECF

 Doc. # 26.) According to Bressler’s counsel, “[t]he Trustee convened the 341 Meeting on

 December 7, 2018, which [Carbon’s] bankruptcy counsel attended and actively participated in,

 by questioning [Bressler] regarding certain of his financial affairs, some of which questions

 related to the pending arbitration proceeding [Carbon] had commenced prior to the [Petition] and

 which [Carbon] had obtained stay relief to prosecute.” (ECF Doc. # 62 ¶ 6.)

        The following is a summary of the important dates in this Case:

       October 12, 2018—Bressler files Petition
       November 16, 2018—first date set for 341 Meeting
       December 7, 2018—adjourned date for 341 Meeting
       January 15, 2019—deadline to object to discharge as reflected in the Notice
       February 4, 2019—filing of Motion to extend the deadline to object
       February 5, 2019—60 days after the 341 Meeting was actually held.

        Carbon argues that its deadline to object to Bressler’s discharge was February 5, 2019, 60

 days after the 341 Meeting was actually held, rather than January 15, 2019, 60 days after the first

 date set for the 341 Meeting. If Carbon is correct, its February 4, 2019 filing of the Motion was

 timely. If the 60-day period for objecting to a discharge is calculated from the date the 341

 Meeting was initially set, the Motion is untimely. As the Court concludes below, unfortunately

 for Carbon, the deadline to object to discharge, or to obtain an extension to do so, must be

 calculated from the first date set for the 341 Meeting, even if the date of the meeting is adjourned

 to a later date. Carbon’s time to object therefore expired on January 15, 2019, so its Motion is

 untimely.

                                                  5
18-13098-mg       Doc 103      Filed 05/10/19 Entered 05/10/19 09:50:11              Main Document
                                             Pg 6 of 19


         C. Carbon’s Motion

         Carbon’s counsel argues that there is a split of authority whether the deadline to file a

 complaint objecting to discharge expires 60 days after the first date set for the 341 Meeting, or 60

 days after the meeting actually takes place. (Motion ¶ 6.) Carbon acknowledges that a majority

 of courts interpret the deadline to be the earlier of the two dates. (Id. ¶ 7.) Carbon nonetheless

 urges the Court to adopt the minority position, so that it may now file a complaint objecting to

 discharge. Carbon references its “good faith” reliance on an alleged oral agreement with

 Bressler’s counsel as an additional reason for extending the deadline to a later date. (Id. ¶ 18.)

         D. Bressler’s Objection

         Bressler’s counsel acknowledges that he agreed to stipulate to extend the deadline to

 object to discharge before the deadline expired, but argues that Carbon had the burden to either

 “obtain the stipulation” or timely move for an extension, both of which it failed to do. (ECF Doc.

 # 62 ¶ 21.) Bressler’s counsel argues that the Bankruptcy Rules require Carbon to obtain an

 extension of time within 60 days of the first date for which the 341 Meeting was scheduled, which

 was not done, and that he never agreed to stipulate to an extension after the 60-day period expired.

 Therefore, Bressler’s counsel urges the Court to deny the Motion.

         E. Carbon’s Reply

         Carbon’s counsel’s reply holds steadfast to its position that the deadline to file objections

 is 60 days after the meeting of creditors is actually held, rather than the date it was first scheduled.

 (“Reply,” ECF Doc. # 65 ¶¶ 5-10.) Counsel also advances three other arguments: first, that

 counsel for Carbon and Bressler entered into an oral agreement to extend the deadline that is

 binding and enforceable (Id. ¶¶ 11-19); second, that Bressler is now equitably estopped from

 arguing for a different deadline (Id. ¶¶ 20-27); and, third, that this Court has the power to

 equitably toll the deadline due to misconduct by Bressler (Id. ¶¶ 28-39).

                                                    6
18-13098-mg         Doc 103       Filed 05/10/19 Entered 05/10/19 09:50:11                    Main Document
                                                Pg 7 of 19


                                                 II. DISCUSSION

         Under section 523(c) of the Bankruptcy Code, a debtor is discharged from debts—even

 debts based on fraud, false representations, defalcation while acting in a fiduciary capacity, or

 willful and malicious injury (all providing a basis to deny a discharge under section 523(a))—

 unless a creditor requests that such debts be excepted from the discharge. 11 U.S.C. § 523(c).

 Objections to discharge must be brought in an adversary proceeding. FED. R. BANKR. P. 7001(6).

 The deadline to file an adversary proceeding seeking to deny a discharge is found in Bankruptcy

 Rule 4007. Rule 4007 provides that “a complaint to determine the dischargeability of a debt

 under § 523(c) shall be filed no later than 60 days after the first date set for the meeting of

 creditors under §341(a).” FED. R. BANKR. P. 4007(c) (emphasis added).

         A creditor may object to a discharge for particular debts under section 523, or the creditor

 may object to a debtor’s discharge more broadly. Section 727 contains numerous reasons for

 denial of any discharge of debts. 11 U.S.C. § 727(a). Objections under section 727 also require

 an adversary complaint that “shall be filed no later than 60 days after the first date set for the

 meeting of creditors under § 341(a).” FED. R. BANKR. P. 4004(a) (emphasis added).

         Bankruptcy Rules 4004(b) and 4007(c) permit a party in interest, including a creditor, a

 Chapter 7 trustee or the U.S. Trustee, to seek an extension of time to object to a discharge based

 on sections 523 or 727, by filing a motion seeking such relief, or more frequently by stipulation

 between the debtor and the parties seeking the extension, so long as the court either grants the

 motion or approves the stipulation. But the motion or stipulation must “be filed before the time

 [to file a complaint under §523(c) and § 727] has expired.” FED. R. BANKR. P. 4004(b)(1) &

 4007(c).1


 1
          Local Bankruptcy Rule 9006-2 provides an automatic extension “when a motion to extend the time to take
 any action is filed before the expiration of the period prescribed by the Bankruptcy Code, Bankruptcy Rules, Local

                                                         7
18-13098-mg        Doc 103        Filed 05/10/19 Entered 05/10/19 09:50:11                   Main Document
                                                Pg 8 of 19


           A. Carbon’s Motion to Extend the Time to Object to Discharge is Untimely

           Despite the clear language in the rules, Carbon’s counsel argues that the deadline to

 object should not be based on the first date set for the 341 Meeting, but rather the date the

 meeting actually took place. Carbon cites three cases where courts interpreted the rules to mean

 that the 60-day deadline begins to run from the date a creditors’ meaning is actually held.

 (Motion ¶ 8) (citing to Peerless Insurance Co. v. Miller (In re Miller), 182 B.R. 507, 509–10

 (Bankr. S.D. Ohio 1995); St. Pierre v. Little (In re Little), 161 B.R. 164, 168 (Bankr. E.D. La.

 1993); Fair City Enterprises, Inc. v. Keefe (In re Keefe), 48 B.R. 717 (Bankr. D.S.D. 1985)).

 Carbon argues these courts found “that it is logical for the deadline to occur after the creditors’

 meeting so creditors have time to file objections based on information obtained from the debtor’s

 examination.” (Id.)

           Carbon’s position is untenable, however. The cases cited by Carbon all pre-date the 1999

 amendments to the applicable rules. Before 1999, Bankruptcy Rules 4004 and 4007 provided

 that the deadline was “no later than 60 days following the first date set for the meeting of

 creditors held pursuant to § 341(a).” FED. R. BANKR. P. 4004(a) & 4007(c) (amended 1999)

 (emphasis added). The 1999 amendments removed the phrase “held pursuant to” and replaced it

 with the word “under.” According to the Advisory Committee notes, the purpose of the change

 was to:

                  [C]larify that . . . the deadline for filing a complaint objecting to
                  discharge under § 727(a) [and the dischargeability of a debt under
                  § 523(c)] is 60 days after the first date set for the meeting of
                  creditors, whether or not the meeting is held on that date. The time
                  for filing the complaint is not affected by any delay in the
                  commencement or conclusion of the meeting of creditors.


 Bankruptcy Rules, or order of the Court,” provided that a return date of the motion is promptly scheduled. NYSB
 LOCAL BANKRUPTCY RULE 9006-2. Therefore, the motion to extend time may be filed before the deadline expires
 even though the Court does not rule on the motion until after the time expires.

                                                         8
18-13098-mg       Doc 103     Filed 05/10/19 Entered 05/10/19 09:50:11             Main Document
                                            Pg 9 of 19


 FED. R. BANKR. P. 4004 & 4007 advisory committee’s note to 1999 amendment (emphasis

 added). As Collier’s explains, “by deleting the word held . . . [t]he drafters presumably opted for

 the absolute certainty of such a fixed date rather than a date which might change one or more

 times depending upon the ultimate scheduling of the creditors’ meeting.” 9 COLLIER ON

 BANKRUPTCY ¶ 4007.04 (16th ed. 2019). Advisory Committee notes, although not binding, are

 highly persuasive and are afforded substantial weight in interpreting federal rules. See, e.g.,

 Horenkamp v. Van Winkle & Co., 402 F.3d 1129, 1132 (11th Cir. 2005); see also In re Cooper

 Tire & Rubber Co., 568 F.3d 1180, 1188 (10th Cir. 2009); Burnley v. City of San Antonio, 470

 F.3d 189, 195–97 (5th Cir. 2006). The changes made to Rules 4004 and 4007 and accompanying

 advisory notes render Carbon’s interpretation unavailing.

        Moreover, even if this Court were faced with the pre-amendment language, it would not

 come to a different conclusion. Carbon’s interpretation ignores the unambiguous language of the

 Rules. Both Rules state the deadline is 60 days from the first date set. There is no other logical

 interpretation of this phrase than the date for which the meeting was initially scheduled. If the

 drafters meant something different, they easily could have omitted the phrase “the first date set”

 and it would be clear that the time frame does not begin to run until the creditors’ meeting is

 actually held.

        A cannon of statutory interpretation is that every word of a statute should be given effect,

 if possible. Chicksaw Nation v. United States, 534 U.S. 84, 94 (2001). Courts may, however,

 reject words as mere surplusage if inadvertently inserted or repugnant to the rest of the statute.

 Id. While this opinion deals with the interpretation of Bankruptcy Rules rather than a statute, the

 same principles apply. The phrase “the first date set” is not surplusage. It was not inadvertently

 inserted as it has a distinct purpose—establishing the deadline for when objections to discharge



                                                  9
18-13098-mg      Doc 103       Filed 05/10/19 Entered 05/10/19 09:50:11            Main Document
                                            Pg 10 of 19


 must be filed. Nor is it repugnant. The phrase does not conflict with any other section of the

 Code or Rules. Therefore, the phrase “the first date set” should be given effect, meaning the

 deadline to object to discharge runs from the first date ever established for the initial meeting of

 creditors, not when the meeting is held.

        In addition, the “logical” interpretation advanced by Carbon ignores the fact creditors

 may request an extension of time to file complaints. That is the remedy available when a

 creditors’ meeting is delayed, and a creditor requires additional time to determine whether it will

 object to discharge. See Datson v. Cote (In re Datson), 197 B.R. 1, 4 (D. Me. 1996) (“[The]

 proper remedy provided by Rules 4004(b) and 4007(c) is for the creditor to file a motion seeking

 an extension of the deadline before the expiration of the deadline.” (emphasis added)). Given

 that a creditor can seek to extend the deadline to object, the interpretation advanced by Carbon

 loses its force because the rules already provide a solution for the problem the minority

 interpretation intends to avoid.

        The Court’s conclusion today comports with the interpretation adopted by a majority of

 courts that have addressed the issue. As Carbon candidly acknowledges, “[t]he majority of

 courts interpret the rule to mean that the deadline for filing objections occurs 60 days after the

 date the meeting of creditors is scheduled, regardless of whether the meeting actually takes place

 on that date.” (Motion ¶ 7) (emphasis added) (citing Kelly v. Gordon (In re Gordon), 988 F.2d

 1000, 1001 (9th Cir.1993); DeLesk v. Rhodes (In re Rhodes), 61 B.R. 626, 629 (9th Cir. BAP

 1986); In re Datson, 197 B.R. at 4; Gatchell v. Kise (In re Kise), 84 B.R. 36, 37 (Bankr. E.D. Pa.

 1988); In re Manuel, 67 B.R. 825, 826 (Bankr. E.D. Mich. 1986); In re Betinsky, 58 B.R. 814,

 815 (Bankr. E.D. Pa. 1986).




                                                  10
18-13098-mg       Doc 103     Filed 05/10/19 Entered 05/10/19 09:50:11              Main Document
                                           Pg 11 of 19


        Moreover, it comports with Supreme Court precedent that has made clear that deadlines

 in the Bankruptcy Rules mean what they say. See Taylor v. Freeland & Kronz, 503 U.S. 638,

 643-644 (1992) (holding that a Chapter 7 trustee could not contest the validity of claimed

 exemptions after the 30-day period for objecting had expired and no extension had been

 obtained). “Deadlines may lead to unwelcome result, but they prompt parties to act and they

 produce finality.” Id. at 644.

        The Court today sides with the majority of courts in holding that the deadline to file an

 objection, or to seek an extension, expires 60 days after the first date set for the 341 Meeting.

 While Carbon may feel it has been duped by Bressler’s counsel, Carbon’s counsel was aware

 that it needed to extend the deadline as far back as December 20, 2018, 26 days before the

 deadline expired. (ECF Doc. # 54-2). Extensions are most often resolved by stipulation and

 order, as appears to have been promised here. Carbon, however, could have easily filed a motion

 to extend its time to object to discharge. It did not do so. Say what one will about the conduct of

 Bressler’s counsel, he did no more than protect the interests of his client. The result is that

 Carbon’s time to object to Bressler’s discharge has expired unless Carbon is able to make use of

 Bankruptcy Rule 4004(b)(2). Thus, as of now at least, Carbon is time-barred in seeking to deny

 Bressler’s discharge. Of course, the Chapter 7 Trustee may still file an adversary proceeding to

 deny Bressler a discharge under section 727(c).

        B. Carbon is not entitled to equitable relief

        Notwithstanding the deadline for objecting to discharge, Carbon argues equitable

 considerations support extending its time to object to Bressler’s discharge.

        First, Carbon argues that Bressler’s counsel agreed to extend the deadline, and that

 agreement should be “binding and enforceable.” (Reply ¶ 11-17.) Carbon cites Second Circuit

 caselaw as to whether a binding agreement was reached in the context of settlement of a contract
                                                   11
18-13098-mg      Doc 103      Filed 05/10/19 Entered 05/10/19 09:50:11            Main Document
                                           Pg 12 of 19


 dispute. See Winston v. Mediafare Entm’t Corp., 777 F.2d 78 (2d Cir. 1985). The problem with

 Carbon’s argument is that while any purported settlement agreement may be binding and

 enforceable between the parties, extending the deadline by motion or stipulation requires

 approval by the Court. As the court in Schunck v. Santos (In re Santos), 112 B.R. 1001 (B.A.P.

 9th Cir. 1990) stated:

                [A] motion to extend the bar date must be filed prior to the
                expiration of the bar date and only the court may extend the
                deadline. To determine otherwise would allow the parties to
                determine among themselves to what extent the bar date would be
                extended and would remove the court control over extensions
                which is mandated by the rules.

 Id. 1007–08 (emphasis added). Since only the Court has the authority to extend the deadlines, a

 purported stipulation, without court approval, is ineffectual.

        Carbon next argues Bressler is equitably estopped from opposing the Motion. (Reply ¶

 20-27.) This argument falls short for two reasons. First, even were that true, nothing stops this

 Court, because of the late filing, from denying Carbon’s Motion sua sponte, even if Carbon’s

 Motion was unopposed. Second, equitable estoppel requires reasonable reliance. See Higgins v.

 Erickson (In re Higgins), 270 B.R. 147, 158 (Bankr. S.D.N.Y.2001) (“To equitably estop a party

 from interposing the defense that an action is time-barred, ‘a movant must show that (1) the non-

 movant made a definite misrepresentation of fact, and had reason to believe that the [movant]

 would rely on it; and (2) the [movant] reasonably relied on that misrepresentation to his

 detriment.’”) (quoting Buttry v. General Signal Corp., 68 F.3d 1488, 1493 (2d Cir. 1995)).

 When faced with two choices, whether to protect an approaching deadline by filing a motion to

 extend or let the deadline pass in reliance on an unfulfilled promise by an adversary, the

 reasonable path is the conservative one—to protect the deadline. This is particularly true when




                                                  12
18-13098-mg          Doc 103        Filed 05/10/19 Entered 05/10/19 09:50:11                       Main Document
                                                 Pg 13 of 19


 an extension to the deadline requires court approval. It was the responsibility of Carbon’s

 counsel, not Bressler’s counsel, to protect Carbon’s right to object to a discharge.

          Other courts faced with this issue have come to the same conclusion. In In re Santos, 112

 B.R. at 1007, the court stated, “[a] plaintiff cannot reasonably rely upon the defendants’

 representation that they would extend a deadline when the applicable rules clearly provide that a

 motion to extend the bar date must be filed prior to the expiration of the bar date and only the

 court may extend the deadline.” Similarly, in Dombroff v. Greene (In re Dombrof), 192 B.R.

 615 (S.D.N.Y. 1996), the court held that a debtor’s alleged agreement to extend time for a

 trustee’s filing of its objection to the debtor’s discharge did not estop the debtor from asserting

 the time limitation against the trustee. Id. at 622. The Dombroff court stated:

                   The trustee was obligated to determine that the court had received
                   and approved the stipulation before he reasonably could rely on the
                   extension it proposed. . . . While the trustee may have relied on
                   [debtor’s] counsel, that reliance was unreasonable as a matter of
                   law where the trustee had over a week to determine whether the
                   court had granted the extension or, indeed, whether the stipulation
                   in fact had been filed with the court. He failed to do so.

 Id.

          This Court agrees with the rationale of both cases.2 Therefore, even if equitable estoppel

 is an available defense, Carbon loses on the merits.

          Carbon’s third, and final argument, carries the most weight. It argues that the Court

 should equitably toll the deadline due to Bressler’s conduct or alleged misconduct. In addition to

 agreeing to an extension of time to object to discharge, Carbon alleges that Bressler provided



 2
          Local Bankruptcy Rule 9006-2, discussed supra n.1., extending a deadline if the motion is filed before the
 deadline expires, was added to the Local Rules in 2013, “as an exercise of the Court’s discretion to extend time
 under Bankruptcy Rule 9006(b) and to obviate the need for a ‘bridge order’ in certain circumstances.” NYSB
 LOCAL BANKRUPTCY RULE 9006-1, Comment. Therefore, the statement in Dombroff that the extension had to be
 granted before the expiration of the deadline is no longer correct if the motion to extend the deadline is filed before
 the deadline expires.

                                                           13
18-13098-mg       Doc 103     Filed 05/10/19 Entered 05/10/19 09:50:11              Main Document
                                           Pg 14 of 19


 vague and incomplete responses at the 341 Meeting, frivolously objected to Carbon’s Rule 2004

 discovery, and willfully violated multiple discovery orders in the arbitration case, including

 spoliation of evidence by deleting evidence from his laptop computer. (Reply ¶¶ 34-37.) Some

 of these allegations could support a motion under Rule 4004(b)(2) to extend Carbon’s time to

 object to discharge, even if Bressler opposed the motion. For example, Carbon could be entitled

 to extend the time if Bressler withheld information about property of the estate, or the estate’s

 entitlement to such property, facts that have been alleged by the Chapter 7 Trustee in a recently

 filed adversary proceeding against Bressler’s wife. See 11 U.S.C. § 727(d)(1) & (2). In the

 adversary complaint filed in this Court on May 2, 2019, the Trustee alleges that Bressler was the

 sole holder of a Santander Bank checking account, which Bressler failed to disclose in this

 Bankruptcy Case, and from which Bressler transferred nearly $1 million to purchase property

 that was placed solely in the name of his wife. (See AP 19-01127, ¶¶ 18–27.)

        Carbon cites to four cases to support the proposition that the Rules 4004 and 4007

 deadlines can be tolled due to actions by a debtor. First, in In re Albini, 2004 WL 943908, at *1

 (Bankr. D. Conn. Mar. 5, 2004), a bankruptcy court reopened a petition to permit a creditor,

 which had been served with notice of the 341 meeting, to file a complaint objecting to the

 dischargeability of its debt. Id. at *1. This was done after the deadline to object had expired.

 The court reopened the case, however, because the debtor provided inadequate creditor contact

 information in its creditor matrix, resulting in notices being sent to a creditor’s generic corporate

 address, instead of a more particularized address that the debtor was aware of. Id. at *5. The

 debtor also failed, in an ongoing civil case between itself and the creditor, to give notice of the

 pendency of the bankruptcy proceeding. Id. The overall tenor of the Albini case was that the

 debtor was deceitful in notifying the creditor of the ongoing bankruptcy case and consciously



                                                  14
18-13098-mg       Doc 103     Filed 05/10/19 Entered 05/10/19 09:50:11             Main Document
                                           Pg 15 of 19


 attempted to promote inaction by the creditor. The court reopened the petition and tolled the

 deadline, permitting a late filed complaint. Id. at *6.

          Next, in Sunflower Bank N.A. v. Otte (In re Otte), 2004 WL 2187175, at *1 (Bankr. D.

 Kan. Aug. 3, 2004), a bankruptcy court denied a debtor’s motion to dismiss an adversary

 complaint that was filed by a bank after the time to object to discharge had expired.. The debtor

 in that case personally guaranteed loans made to a company in which the debtor was the majority

 shareholder and president. The loans were secured by inventory of the company, including

 fertilizer and chemicals. After the debtor filed its petition, however, the bank learned the

 collateral was mislabeled, watered down, contaminated, and worth only a fraction of what was

 represented to it by the company and debtor. The bank alleged in its adversary complaint that

 the debtor fraudulently caused the value of the inventory to be overstated to the bank, resulting in

 the bank extending credit to the company. Id. at *1. The court in that case did not toll the

 deadline but denied the motion to dismiss the late adversary complaint, and stated that if the

 bank’s allegations were true and absent any evidence that the bank should have discovered the

 fraud sooner, the bank’s delay in commencing the adversary proceeding should be excused. Id.

 at *2.

          A third case, DeAngelis v. Rychalsky (In re Rychalsky), 318 B.R. 61 (Bankr. D. Del.

 2004), involved a debtor that allegedly failed to maintain records regarding a transfer of

 securities that occurred within a year of the petition date.. On that basis, the Chapter 7 Trustee

 timely filed an objection seeking denial of discharge under section 727(a)(3). Id. at 62. During

 discovery in the adversary proceeding, however, the Trustee learned that the debtor did not

 schedule all creditors, misidentified some secured creditors as unsecured creditors, and failed to

 disclose all his assets including two pending claims and a vehicle. Id. at 64. Upon learning this



                                                  15
18-13098-mg         Doc 103       Filed 05/10/19 Entered 05/10/19 09:50:11                    Main Document
                                               Pg 16 of 19


 information, the Trustee filed a motion to amend the complaint to add ten counts pursuant to

 section 727(d)(1) related to the newly discovered information, which the bankruptcy court

 granted, even though it was after the Rule 4004 deadline. The bankruptcy court tolled the

 deadline, however, finding that the debtor “should not be allowed to profit by his failure to

 disclose information uniquely within his possession[.]” Id..3

         Fourth, in Nardei v. Maughan (In re Maughan), 340 F.3d 337 (6th Cir. 2003), the Sixth

 Circuit affirmed a decision by a bankruptcy court that equitably tolled the Rule 4007(c) deadline.

 The bankruptcy court granted a late extension request after the debtor failed repeatedly to

 provide documents ordered produced by the bankruptcy court, despite promises by the debtor to

 do so. Id. at 344. The bankruptcy court pointed to the dilemma of a creditor that has to decide

 whether to object to discharge but also is obligated under Rule 9011 to investigate fully before

 commencing an adversary complaint, as reason to toll the deadline. Id. The Sixth Circuit

 affirmed, holding that “[t]he bankruptcy court did not abuse its discretion by using its equitable

 power to ensure that the debtor was not permitted to frustrate the ability of a litigant to comply

 with applicable law by failing or neglecting to adhere to lawful orders of the Court.” Id. (internal

 quotations omitted).

         The Court finds the facts of Albini, Otte, and Rychalsky distinguishable and the rationale

 of Maughan unpersuasive. In Albini, the debtor seemingly tried to hide the ball from the

 creditor, so that it would miss the deadline to object. Bressler here engaged in no such conduct

 and Carbon was given proper notice of the deadline to object. Regarding Otte and Rychalsky,




 3
          Rychalsky was decided prior to the 2011 amendment to Rule 4004, which added the previously discussed
 subdivision (b). See FED. R. BANKR. P. 4004 advisory committee’s note to 2011 amendments. Had the current
 version of Rule 4004 been in force at the time of the Rychalsky decision, the court may not have had to toll the
 deadline because, under the current rule, the court may have been able to extend it.


                                                        16
18-13098-mg       Doc 103      Filed 05/10/19 Entered 05/10/19 09:50:11             Main Document
                                            Pg 17 of 19


 both involved objecting parties who learned new information which formed the basis for their

 objections after the deadline to object had passed. In contrast, Carbon was aware of Bressler’s

 alleged fraud and fiduciary breaches and had commenced both a district court action and an

 arbitration proceeding prior to Bressler filing his bankruptcy petition. While Carbon also alludes

 to discovery violations by Bressler in the arbitration proceeding that occurred post-deadline

 (ECF Doc. # 85-2), Carbon fails to explain how Bressler’s recalcitrance forms an independent

 basis for a denial of discharge under section 523(a) or 727, and it has not so far sought relief

 under Bankruptcy Rule 4004(b)(2). If Carbon believes that recently discovered facts support an

 extension of time to object to discharge under Bankruptcy Rule 4004(b)(2), it will need to file a

 motion seeking such relief.

        In Maughan, the circuit court acknowledges certain situations where a creditor may have

 insufficient information to file a complaint, but, respectfully, the Court believes it dismisses too

 quickly the fact that courts can grant creditors additional time, if asked. “[E]quitable tolling is a

 remedy reserved for extraordinary or exceptional circumstances.” Smith v. McGinnis, 208 F.3d

 13, 17 (2d Cir. 2000). Although the Court does not applaud the alleged conduct of Bressler’s

 counsel, the Court finds the circumstances here are not extraordinary enough to warrant tolling,

 when Carbon had the option to file a motion seeking to extend the deadline, but failed to do so in

 a timely fashion.

        This conclusion is consistent with decisions by courts in this district and others that view

 equitable tolling more skeptically. In Higgins v. Erickson (In re Higgins), 270 B.R. 147 (Bankr.

 S.D.N.Y. 2001), another judge of this court declined to equitably toll the deadline for filing

 nondischargeability complaints where the motion to extend time was filed after the 60-day

 deadline. The court explained:



                                                  17
18-13098-mg      Doc 103      Filed 05/10/19 Entered 05/10/19 09:50:11            Main Document
                                           Pg 18 of 19


                The rationale behind the doctrine of equitable tolling is that a statute of
                limitations should not start running until the plaintiff is aware she may have
                a cause of action. See Cerbone v. International Ladies’ Garment Workers’
                Union, 768 F.2d 45, 48 (2d Cir.1985). Federal courts have exercised this
                doctrine where the movant had been misled or where evidence had been
                fraudulently concealed but have not been so generous where one does not
                act diligently in protecting his legal rights. See State of New York v.
                Hendrickson Bros., Inc., 840 F.2d 1065, 1083 (2d Cir.1988) (tolled statute
                of limitations where plaintiff acted diligently and failed to discover
                existence of claim as a result of defendant’s intentional fraudulent
                concealment); Baldwin County Welcome Ctr. v. Brown, 466 U.S. 147, 151,
                104 S.Ct. 1723, 80 L.Ed.2d 196 (1984) (“One who fails to act diligently
                cannot invoke equitable principles to excuse that lack of diligence.”). . . .
                [A] movant must show that he has not “slept on his rights” before the court
                will use its equity power to toll the limitations period. Holmberg v.
                Armbrecht, 327 U.S. 392, 396 (1946).
 Id. at 158.

         Thus, while the Higgins court acknowledges that equitable tolling could apply, it should

 not in these factual circumstances. Here, Carbon was aware of the deadline but failed to file a

 motion to extend its time to object. The applicable rules are clear. The deadline was not

 concealed by Bressler or his counsel.

         The Ninth Circuit Bankruptcy Appellate Panel in In re Santos, took an even stronger

 position than the court in Higgins, rejecting equitable tolling altogether. The Panel stated:

                [W]e believe that the plain language of these rules precludes the
                application of the doctrine of equitable tolling. The essence of the
                doctrine of equitable tolling is that a limitations period does not
                run against a plaintiff who is unaware of his cause of action and
                the doctrine is invoked when the defendant conceals or makes it
                impossible for the plaintiff to discover the facts underlying his
                cause of action.

 In re Santos, 112 B.R. at 1006–07 (internal citations omitted). The Panel referenced the

 underlying purposes of the Bankruptcy Rules—the fresh start, prompt administration, finality

 and certainty of relief—as reasons to reject the doctrine. The Panel was concerned that applying

 equitable tolling would significantly impair those purposes because creditors could attempt to

                                                 18
18-13098-mg       Doc 103     Filed 05/10/19 Entered 05/10/19 09:50:11             Main Document
                                           Pg 19 of 19


 object to discharge years after the time to file a complaint expired, and that the better approach is

 for bankruptcy courts to liberally grant timely filed requests for extensions to the bar date. Id.

          The Court agrees that extensions should be granted liberally. However, the requests need

 to be timely made.

                                          III. CONCLUSION

          For the reasons explained above, the Court concludes Carbon’s Motion to extend the

 deadline to object to Bressler’s discharge of its debt is untimely and that equity does not compel

 the Court to permit a late filing. The Motion is, therefore, DENIED WITHOUT PREJUDICE.

          IT IS SO ORDERED.

 Dated:     May 10, 2019
            New York, New York

                                               _____   Martin Glenn____________
                                                      MARTIN GLENN
                                               United States Bankruptcy Judge




                                                  19
